     Case 2:19-cv-01664-MCE-DB Document 26 Filed 07/20/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFFREY GABRIEL,                               No. 2:19-cv-1664 MCE DB PS
12                       Plaintiff,
13            v.
14       U.S DEPARTMENT OF HOMELAND
         SECURITY, et al.,
15

16                       Defendants.
17

18                              STATUS & PRETRIAL SCHEDULING ORDER

19           READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES WHICH

20   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL COUNSEL AND

21   PARTIES MUST COMPLY. A FAILURE TO COMPLY WITH THE TERMS OF THIS

22   ORDER MAY RESULT IN THE IMPOSITION OF MONETARY AND ALL OTHER

23   SANCTIONS WITHIN THE POWER OF THE COURT, INCLUDING DISMISSAL OR AN

24   ORDER OF JUDGMENT.

25           Pursuant to court order, a Status (Pretrial Scheduling) Conference was held in this action

26   on July 17, 2020, at 10:00 a.m. before the undersigned.1 Plaintiff Jeffrey Gabriel appeared via

27
     1
      Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned in
28   accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                        1
     Case 2:19-cv-01664-MCE-DB Document 26 Filed 07/20/20 Page 2 of 5

 1   videoconference on his own behalf. Attorney Audrey Hemesath appeared over videoconference

 2   on behalf of defendant. After hearing, the court makes the following findings and orders:

 3          SERVICE OF PROCESS

 4          Service of process has been completed. No further service is permitted except with leave

 5   of court, good cause having been shown.

 6          JOINDER OF PARTIES/AMENDMENTS

 7          No further joinder of parties or amendment to pleadings is permitted except with leave of

 8   court, good cause having been shown. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

 9   609-10 (9th Cir. 1992).

10          JURISDICTION/VENUE

11          Jurisdiction over this action is predicated on the court’s federal question jurisdiction

12   pursuant to 28 U.S.C. § 1331. Defendant does not dispute either jurisdiction or venue and both

13   appear to be proper.

14          DISCOVERY

15          The parties shall make initial disclosures under Federal Rule of Civil Procedure 26 no

16   later than 28 days from the date of the July 17, 2020 hearing. Plaintiff shall disclose experts no

17   later than January 15, 2021. Defendant shall disclose experts no later than January 29, 2021.

18   Rebuttal experts shall be disclosed no later than February 12, 2021. All discovery is left open,

19   save and except that it shall be so conducted as to be completed by March 12, 2021. The word

20   “completed” means that all discovery shall have been conducted so that all depositions have been
21   taken and any disputes relative to discovery shall have been resolved by appropriate order if

22   necessary and, where discovery has been ordered, the order has been complied with.

23          MOTION HEARING SCHEDULE

24          All law and motion, except as to discovery, is left open, save and except that it shall be

25   conducted so as to be completed by April 30, 2021. The word “completed” in this context means

26   that all law and motion matters must be heard by the above date. The parties are cautioned to
27   refer to the local rules, specifically Local Rule 230, regarding the requirements for noticing such

28   motions on the court’s regularly scheduled law and motion calendar. The parties shall file with
                                                       2
     Case 2:19-cv-01664-MCE-DB Document 26 Filed 07/20/20 Page 3 of 5

 1   the court and serve opposition OR a statement of non-opposition to every properly noticed

 2   motion not later than fourteen (14) days preceding the hearing date. Any reply by the

 3   moving party shall be filed with the court and served not later than seven (7) days preceding

 4   the hearing date. This paragraph does not preclude motions for continuances, temporary

 5   restraining orders or other emergency applications, and is subject to any special scheduling set

 6   forth in the “MISCELLANEOUS PROVISIONS” paragraph below.

 7          The parties should keep in mind that the purpose of law and motion is to narrow and

 8   refine the legal issues raised by the case, and to dispose of by pretrial motion those issues that are

 9   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify

10   and fully research the issues presented by the case, and then examine those issues in light of the

11   evidence gleaned through discovery. If it appears after examining the legal issues and facts that

12   an issue can be resolved by pretrial motion, the parties are to file the appropriate motion by the

13   law and motion cutoff set forth supra.

14          ALL PURELY LEGAL ISSUES ARE TO BE RESOLVED BY TIMELY PRETRIAL

15   MOTION. The parties are reminded that motions in limine are procedural devices designed to

16   address the admissibility of evidence. THE PARTIES ARE CAUTIONED THAT THE COURT

17   WILL LOOK WITH DISFAVOR UPON SUBSTANTIVE MOTIONS PRESENTED IN THE

18   GUISE OF MOTIONS IN LIMINE AT THE TIME OF TRIAL.

19          FURTHER SCHEDULING

20          The parties shall file a Joint Notice of Trial Readiness not later than thirty (30) days after
21   receiving the Court’s ruling(s) on the last filed dispositive motion(s). If the parties do not intend

22   to file dispositive motions, the parties shall file a Joint Notice of Trial Readiness not later than

23   thirty (30) days after the close of the designation of supplemental expert witnesses and the notice

24   must include statements of intent to forgo the filing of dispositive motions.

25          The parties are to set forth in their Notice of Trial Readiness, the appropriateness of

26   special procedures, whether this case is related to any other case(s) on file in the Eastern District
27   of California, the prospect for settlement, their estimated trial length, any request for a jury, and

28   their availability for trial. The parties’ Notice of Trial Readiness Statement shall also estimate
                                                         3
     Case 2:19-cv-01664-MCE-DB Document 26 Filed 07/20/20 Page 4 of 5

 1   how many court days each party will require to present its case, including opening statements and

 2   closing arguments. The parties’ estimates shall include time necessary for jury selection, time

 3   necessary to finalize jury instructions and instruct the jury. After review of the parties’ Joint

 4   Notice of Trial Readiness, the assigned District Judge will issue an order that sets forth dates for a

 5   final pretrial conference and trial. The parties should be prepared to submit discovery documents

 6   and trial exhibits electronically in PDF format.

 7          SETTLEMENT CONFERENCE

 8          An early settlement conference may be set before the undersigned, or another magistrate

 9   judge who is randomly selected, if all parties agree to request an early settlement conference.

10   Either party may initiate such a request by calling Pete Buzo, courtroom deputy to the

11   undersigned, at (916) 930-4128. Information will be provided regarding the procedure to follow.

12   Otherwise, a Settlement Conference may be scheduled when the Final Pretrial Conference is held.

13          MISCELLANEOUS PROVISIONS

14          There appear to be no other matters presently pending before the court that will aid the

15   just and expeditious disposition of this matter.

16          Pursuant to Fed. R. Civ. P. 16(b), THE COURT SUMMARIZES THE SCHEDULING

17   ORDER AS FOLLOWS:

18                  1. Initial disclosures shall be made no later than 28 days from July 17, 2020.

19                  2. Plaintiff shall disclose experts no later than January 15, 2021.

20                  3. Defendant shall disclose experts no later January 29, 2021.
21                  4. Rebuttal experts shall be disclosed no later than February 12, 2021.

22                  5. Discovery shall be completed by March 12, 2021.

23                  6. All pretrial motions, except motions to compel discovery, shall be completed

24   by April 30, 2021.

25   ////

26   ////
27   ////

28   ////
                                                        4
     Case 2:19-cv-01664-MCE-DB Document 26 Filed 07/20/20 Page 5 of 5

 1                    7. A Final Pretrial Conference date will be set after the resolution of any

 2   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being

 3   determined at the pretrial conference.

 4   Dated: July 20, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   DLB:6
     DB\orders\orders.pro se\gabriel1664.sched.ord
27

28
                                                         5
